Case 1:18-cv-07340-LDH-PK Document 93 Filed 02/14/21 Page 1 of 10 PagelD #: 967

Marce. P. DENIS

D_E N IS LL A W GR OU Ppo8oqyze
9602 Avenue L
Brooklyn, New York 11236
Telephone (404) 977-9733
Email: mdcounsel@gmail.com

February 14, 2021

Via ECF

Judge LaShann DeArcy Hall
United States District Court Judge
Eastern District of New York

225 Cadman Plaza East
Brooklyn, NY 11201

Re: Celestin, et al v. Martelly, et al; Case No. 1:18-cv-07340-LDH-PK
REQUEST FOR JUDICIAL NOTICE

Dear Judge DeArcy Hall:

Although the Court remains impervious to the plethora of evidence presented by the
Plaintiffs that establish beyond reason that Haiti’s Judiciary lacks competence and independence
to impartially adjudicate the matter currently pending before it, nonetheless, the Plaintiffs
respectfully request that the Court, pursuant to Federal Rule of Evidence 201 and Fed. Rule Civ.
Proc. 44.1, take judicial notice of a recent Presidential Order dismissing three (3) justices from the
Supreme Court, highest court in Haiti, in contravention of Article 177 of the Haitian Constitution.
A copy of said Presidential Order and translation is attached hereto as Exhibit “A.”

Article 177 of the Haitian Constitution reads:

“Judges of the Supreme Court, the Courts of Appeal and the Courts
of First Instance are appointed for life. They may be removed jrom
office only because of a legally determined abuse of authority or be
suspended following an indictment leveled against them. T. hey may
not be reassigned, without their consent, even in the case of a
promotion. Their service may be terminated during their term of

office only in the event of a duly determined permanent physical or
mental incapacity.”

Celestin, et al v. Martelly, et al; Case No. 1:18-cv-07340-LDH-PK Page 1 of 3

 
Case 1:18-cv-07340-LDH-PK Document 93 Filed 02/14/21 Page 2 of 10 PagelD #: 968

Despite the clear language of the Constitution, Mr. Jovenel Moise, whose term “legally
ended on February 7, 2021,” made no qualm to issue the attached Order. The three (3) Justices’
dismissal is due solely because their names were placed on a list of potential candidates likely to
replace Mr. Moise as “interim President” in the eventuality of a transition. Prior to issuing the
unconstitutional decree, Mr. Moise ordered the arrest of Justice Yviqel Dabresil under the guise
that he conspired with the United States Department of State to overthrow his government. Justice
Dabresil was arrested around 2:30 going on 3 0’clock in the morning of F ebruary 8, 2021. The
arrest violated the Justice’s constitutional right under Articles 24-2 and 24-3.!

Justice Dabresil’s arrest was not carried out in keeping with articles 24-2 and 24-3
respectively obligating the accused be served with written notice at the time of his arrest and
forbidding arrest from taking “place between six (6) p.m. and six (6) a.m.”. Video footage shows
that the Justice was forced to lay on the ground with at least twenty (20) other accused in the wee
hours of the morning without a charging instrument. Note that even if there were a charging
instrument, it was not issued pursuant to Article 24-2 which requires a charging instrument be

issued by a “competent legal” body. Pursuant to Article 186 of the Haitian Constitution?, only the

 

' Article 24-2
Except where the perpetrator of a crime is caught in the act, no one may be arrested
or detained other than by written order of a legal competent official.

Article 24-3
a. It must formally state the reason in Creole and in French for the arrest or
detention and the provision of the law that provides for punishment of the act

charged.

b. Legal notice must be given, and a copy of the order must be left with the accused
at the time of its execution.

d. Except where the perpetrator of a crime is caught in the act, no arrest by warrant
and no search may take place between six (6) p.m. and six (6) a.m.

? Article 186 (d):
The House of Deputies, by a majority of two-thirds (2/3) of its members, shall indict:

Celestin, et al v. Martelly, et al; Case No. 1:18-cv-07340-LDH-PK Page 2 of 3

 
Case 1:18-cv-07340-LDH-PK Document 93 Filed 02/14/21 Page 3 of 10 PagelD #: 969

House of Deputies can level a charging instrument against a high ranking governmental official
like Justice Dabresil; and the only court that can try high ranking officials is the high court
comprising of the Senate. Mr. Moise, who failed to host elections as required by the Constitution,
disbanded both the House of Deputies and the Senate early in January 2020, and just now
obliterated the Judiciary.

Currently, Mr. Moise reigns supreme with unchecked balance of power with his dismissal
of the Judiciary and the Parliament. Mr. Moise’s egregious acts and conduct, particularly his recent
Presidential Order, prompted the Acting Assistant Secretary for the United States Department of
State’s Bureau of Western Hemisphere Affairs Julie J Chung to state through a tweet that “... Haiti
needs strong, independent courts and an elected legislature.” A copy of Ms. Chung’s tweet is
attached hereto as Exhibit “B.”

The statement issued by Ms. Chung further cements Plaintiffs’ legal position that Haiti is
far from being the proper forum for adjudicating the matter pending before this Court. If a Justice
of the highest court in Haiti is not spared by the arbitrary and capricious acts of the executive,
imagine the fate that awaits Plaintiffs.

For the foregoing reasons, Plaintiffs respectfully request that the Court take judicial notice
of the unconstitutional Presidential Order issued by Jovenel Moise that abridged the Justices’
constitutional right and the statement of the Acting Assistant Secretary for the United States
Department of State’s Bureau of Western Hemisphere Affairs Julie J Young.

Respectfully submitted,
/S/ Marcel P. Denis

cc: All Counsel of Record via ECF

 

d. Supreme Court justices and officer of the Public Prosecutor's Office before the Court for abuse of authority.

Celestin, et al v. Martelly, et al; Case No. 1:18-cv-07340-LDH-PK Page 3 of 3

 
Case 1:18-cv-07340-LDH-PK Document 93 Filed 02/14/21 Page 4 of 10 PagelD #: 970

EXHIBIT “A”

 
Case 1:18-cv-07340-LDH-PK Document 93 Filed 02/14/21 Page 5 of 10 PagelD #: 971

Le Moniteur

SUMMARY
DECREE

e Decree retiring citizens Yvickel Dieujuste DABREZIL, Wendelle Cop THELOT and
Joseph Mécéne JEAN LOUIS, Justices of the Supreme Court.

SPECIAL ISSUE

LIBERTY EQUALITY FRATERNITY
REPUBLIC OF HAITI

DECREE
RETIRING CITIZENS YVICKEL DIEUJUSTE DABREZIL, WENDELLE COP
THELOT AND JOSEPH MECENE JEAN LOUIS, SUPREME COURT JUSTICES

JOVENEL MOISE
PRESIDENT

Given the Constitution, particularly article 136;

Given the November 13, 2007 Law establishing the Superior Council of the Judiciary;

Given the November 27, 2007 Law on the Statute of the Magistracy;

Given the August 22, 1995 Decree relating to the Organization of the Judiciary;

Given the October 9, 2015 Decree amending that of February 18, 2011 modifying that of
October 6, 2004 relating to the Civil Retirement Pension, improving the conditions of Public
Servants;

Considering that it is appropriate to invite the citizens Yvickel Dieujuste DABREZIL, Wendelle
Cop THELOT and Joseph Mécéne JEAN LOUIS, Justices of the Supreme Court, to assert their
rights to retirement;

Based on the report of the Minister of Justice and Public Safety;

And on the advice of the Council of Ministers;

DECREE

 
Case 1:18-cv-07340-LDH-PK Document 93 Filed 02/14/21 Page 6 of 10 PagelID #: 972

They are invited to exercise their pension rights.

Article 2. The present Decree will be printed, published and put into execution forthwith by
the Minister of Justice and Public Safety.

Issued at the National Palace, Port-au-Prince, on February 8, 2021, in the 218" Year of

Independence.

By:

The President Jovenel MOISE
Prime Minister Joseph JOUTHE
Minister of Planning and External Cooperation Joseph JOUTHE
Minister of Foreign and Religious Affairs Claude JOSEPH

CERTIFICATION

I, Daniel Dume-Charles, hereby certify that I translated from French into English the attached
Decree titled: Le Moniteur-Numéro Spécial: ARRETE-METTANT A LA RETRAITE LES
CITOYENS YVICKEL DIEUJUSTE DABREZIL, WENDELLE COP THELOT AND
JOSEPH MECENE JEAN LOUIS JUGES A LA COUR DE CASSATION and that, to the
best of my ability, it is a true and correct translation. I further certify that | am competent in both
French and English to render and certify such translation.

é

Se

 

Daniel Dume-Charles, Translator

Sworn to before me this 13" day of day of February 2021.

   

 

7 MARCEL P. DENTS

ie

 

 

 

 
Case 1:18-cv-07340-LDH-PK Document 93 Filed 02/14/21 Page 7 of 10 PagelD #: 973

  
       

    

  

0
oa X
AU Bans AD
ie ti Bea
Sve tar ct Wes
AO) he (LOE

aE. I =

 

 

Paraissant Directeur Général
du Lundi au Vendredi JOURNAL OFFICIEL DE LA REPUBLIQUE D' HAITI Ronald Saint Jean
176° Année — Spécial N° 9 PORT-AU-PRINCE Lundi 8 Février 2021

 

 

 

 

 

 

 

 

 

SOMMAIRE
ARRETES

 

° Arrété mettant @ la retraite les citoyens Yvickel Dieujuste DABREZIL, Wendelle Cog
THELOT et Joseph Mécéne JEAN LOUIS, Juges & la Cour de cassation.

® Arrété autorisant Vimplantation & savane Diane, Communes de Saint-Michel de | ‘Attalaye
(Artibonite), Maissade (Centre), Pignon et Saint-Raphaél (Nord), de la Zone Franche Agro
Industrielle d’exportation dénommée : « Zone Franche Agro Industrielle de Savane Diane ».

 

 

 

 

 

 

 

NUMERO SPECIAL
LIBERTE EGALITE FRATERNITE
REPUBLIQUE D’HAITI

ARRETE
METTANT A LA RETRAITE LES CITOYENS
YVICKEL DIEUJUSTE DABREZIL, WENDELLE COQ THELOT
ET JOSEPH MECENE JEAN LOUIS
JUGES A LA COUR DE CASSATION

JOVENEL MOISE
PRESIDENT

Vu la Constitution. notamment son article 136 :

Vu la Loi du 13 novembre 2007 créant le Conseil supérieur du Pouvoir judiciaire ¢
Case 1:18-cv-07340-LDH-PK Document 93 Filed 02/14/21 Page 8 of 10 PagelD #: 974

Bsa

<< LE MONITEUR >> Spécial N°9 - Lundi 8 Février 2021
Vu ta Loi du 27 novembre 2007 portant Statut de la Magistrature :
Vu le Décret du 22 aotit 1995 relatif a f Organisation judiciaire :

Vu le Décret du 9 octobre 2015 modifiant celui du 18 février 2011 révisant celui du 6 octobre 2004 sur la pension
civile de retraite, améliorant les conditions des Agents de I’ Administration publique ;

Considérant qui y a lieu dinviter les citoyens Yvickel Dieujuste Dabrezil, Wendelle Cog Thélot et Joseph Mécéne
Jean Louis, Juges a la Cour de cassation, & faire valoir leurs droits a la pension civile de retraite :

Sur le rapport du Ministre de la Justice et de la Sécurité publique ;
Et aprés avis du Conseil des Ministres :
——
ARRETE

Artitle 1. Les citoyens Yvickel Dieujuste DABREZIL, Wendelle Coq THELOT et Joseph Mécéne JEAN LOUIS,
Juges 4 la Cour de cassation, sont mis & la retraite.

lis sont invités 4 faire valoir leurs droits 4 la pension.

Article 2. Le présent Arrété sera imprimé. publié et exécuté aux fins de droit a la diligence du Ministre de la
Justice et de la Sécurité publique.

Donné au Palais National, & Port-au-Prince, le 8 février 2021, An 218' de I Indépendance.

Par :

Le Président

 

no
Le Premier Ministre Joseph JOUTHE
a
”
Le Ministre de la Planification et de la Coopération Externe Joseph JOUTHE

 

Le Ministre des Affaires Etrangéres et des Cultes Claude JOSEPH

 
Case 1:18-cv-07340-LDH-PK Document 93 Filed 02/14/21 Page 9 of 10 PagelD #: 975

EXHIBIT “B”

 
    
 
 
 

Case 1:18-cv-073404:Hp-Pk LO PagelD #: 976

<< WhatsApp

 

 

€- Q_ Search Twitter ied
on
2 18 Tl 110 © 164 it,

Julie Chung Retweeted

U.S. Embassy Haiti @ @USEmbassy... 12h «=
Pandan konvésasyon mwen te genyen ak
@claudejosephO3, mwen te eksprime
preyokipasyon mwen konsénan dénye arete ki pran
an: Peyi d Ayiti bezwen tribinal ki f6, ki
ahaananiclen ansanm ak yen Palman eli. (1/2)

 

Q sulie Chung @ @WHAAsstSecty - 16h

In my conversation with @claudejosephO3 |
expressed concern regarding the recent
Executive Order: Haiti needs strong,
independent courts and an elected legislature.

We also agreed on the need to organize
legislative elections to help Haiti build a secure ~
& prosperous future. -JC

D 33 7 02 fy
Show this thread

Julie Chung Retweeted

U.S. Embassy Haiti @ @USEmbassy...- 12h -*=
Lors de ma conversation avec @claudejoseph03,
j'ai exprimé ma préoccupation concernant le

 

Twitter is better on the app

Never miss a Tweet. Open this in the Twitter app to get
the full experience.

( Notnow | Switch to the app

 

 
